BIJUR, J.
This is a proceeding based on the tenant’s default to pay the rent for August, 1913. An appeal from a corresponding order issued for failure of the tenant to pay the July rent, • appearing on the November calendar of this court as No. 56 of appeals from judgments of the Municipal Court, has been dismissed for the reasons and upon the terms stated in the per curiam opinion of this court on that appeal. 144 N. Y. Supp. 643. This appeal is dismissed for like reasons and upon the same terms. Appeal dismissed, without costs. All concur.